Opinion issued February 4, 2021




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-21-00009-CV
                           ———————————
          IN RE DOLORES CRUZ AND RACHEL MELO, Relators



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      On January 6, 2021, relators Dolores Cruz and Rachel Melo filed a petition

for writ of mandamus in this Court, asking for relief from the trial court’s order

that in-person depositions be conducted. See TEX. GOV’T CODE ANN. § 22.221; see

also TEX. R. APP. P. 52.1 That same day, this Court granted a stay of all in-person

depositions pending adjudication of the petition for writ of mandamus.


1
      The underlying case is Gloria Hernandez a/n/f of M.R., a Minor v. Wade Nichols
      Bradford d/b/a Chick-Fil-A of Hwy 6 at West Little York FSU and Chick-Fil-A,
      On January 28, 2021, relators filed a motion to dismiss their petition for writ

of mandamus, asserting their depositions had been taken via Zoom, mooting their

need for mandamus relief.

      We grant relators’ motion, lift the stay, and dismiss relators’ petition for writ

of mandamus. We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Rivas-Molloy.




      Inc., cause number 2020-08985, pending in the 333rd District Court of Harris
      County, Texas, the Honorable Brittanye Morris presiding.
                                          2